DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to RCE
The amendment filed September 15, 2021 has been entered. Claims 1-20 remain pending in the application. The amendment to claims has overcome the 101 rejection.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable by Chee(WO2019112514) in view of Paris(US20180326982) and Lee (US20180284803).
Regarding claim 1, Chee teaches A system comprising: one or more processors; and one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising:
capturing sensor data of an environment using a sensor on an autonomous vehicle([0052] LIDAR sensor capturing solid objects and rain particles around an autonomous vehicle);
([0052] LIDAR sensor capturing solid objects around an autonomous vehicle); 
determining, based at least in part on a portion of the sensor associated with the object, a feature([0057] disclosing using LIDAR sensor along with a rain filter algorithm and last echo filtering to determine an obstacle feature for detection);
determining, based at least in part on the feature, a probability that the object comprises a region of particulate matter([0056]-[0057] disclosing determining that the object is rain “particulate matter”, i.e. 100% probability based on the lidar sensor and the algorithm and feature detected); 
based on the probability, controlling the autonomous vehicle according to a first trajectory([0061] disclosing not stopping or slowing down the autonomous vehicle “first trajectory” when it is determined that the object is rain by the algorithm, i.e. probability is 100%);  
Chee does not teach performing at least one of: based on a first determination that the probability is equal to or greater than a threshold probability; or based on a second determination that the probability is less than the threshold probability, controlling the autonomous vehicle according to a second trajectory.
Paris teaches based on a first determination that the probability is equal to or greater than a threshold probability ([0036] disclosing if the confidence score “probability” is above a threshold); or
 ([0007] and [0012] disclosing determining if an initial score is below a threshold confidence to move at a relatively slow speed or be stopped “second trajectory”).
Chee and Paris are analogous art because they are in the same field of endeavor, autonomous vehicle object identification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chee to incorporate the teaching of Paris of based on a first determination that the probability is equal to or greater than a threshold probability and based on a second determination that the probability is less than the threshold probability, controlling the autonomous vehicle according to a second trajectory in order to not control the vehicle to stop or slow down unnecessarily.
Chee does not teach a feature comprising at least one of a size or a shape of the object;
Lee teaches a feature comprising at least one of a size or a shape of the object([0037]-[0039] discloses detecting a shape of a vehicle and an extending exhaust gas “particulate matter” to the right of the vehicle. See also [0054] disclosing the shape of a vehicle is close to the shape of an exhaust gas).
Chee and Lee are analogous art because they are in the same field of endeavor, autonomous vehicle object identification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a feature comprising at least one of a size or a shape of the object in order to not control the vehicle to stop or slow down unnecessarily.

Regarding claim 2, Chee as modified by Paris and Lee teaches the system of claim 1, wherein:
the first trajectory comprises maintaining a velocity of the autonomous vehicle (Chee [0061] disclosing not stopping or slowing down the autonomous vehicle “first trajectory”); 
and the second trajectory comprises at least one of:
slowing a velocity of the autonomous vehicle;
stopping the autonomous vehicle prior to a location associated with the object; or adjusting a lateral position of the autonomous vehicle to avoid the object(Paris [0007] and [0012] disclosing determining if an initial score is below a threshold confidence to move at a relatively slow speed or be stopped “second trajectory”).

Regarding claim 3, Chee as modified by Paris and Lee teaches the system of claim 1, wherein the autonomous vehicle is controlled according to the second trajectory, the second trajectory comprising a second speed that is less than a first  (Paris [0007] and [0012] disclosing determining if an initial score is below a threshold confidence to move at a relatively slow speed or be stopped “second trajectory”):
determining that the object comprises the region of particulate matter based at least in part on the additional sensor data(Chee [0059] disclosing determining that the object is rain “particulate matter” based on the second LIDAR “additional sensor data”);
Chee as modified by Paris and Lee does not yet teach capturing additional sensor data that represents the object in the environment and an updated probability.
Paris teaches capturing additional sensor data that represents the object in the environment([0012] disclosing tracking the pedestrian “capturing additional sensor data of the object” when it is determined that the initial score is less than a threshold).
an updated probability ([0007] and [0012] disclosing based on the tracking “additional sensor data” calculating a revised confidence score “updated probability”).
controlling, based at least in part on the updated probability, the autonomous vehicle according to a third trajectory, the third trajectory comprising a third speed that is greater than the second speed([0007] and [0012] disclosing based on the revised score “updated probability” exceeding a threshold to navigate through the intersection. It is understood since the vehicle could have been stopped while updating the score as stated in [0012] that the navigating through the intersection is done at a third trajectory at a third speed greater than the second speed which could have been zero or very low speed).
Chee as modified by Paris and Lee and Paris are analogous art because they are in the same field of endeavor, autonomous vehicle object identification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chee as modified by Paris and Lee  to incorporate the teaching of Paris of determining that the object comprises the region of particulate matter based at least in part on the additional sensor data, capturing additional sensor data that represents the object in the environment and an updated probability in order to not stop or slow down the vehicle unnecessarily.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable by Chee(WO2019112514) in view of Paris(US20180326982) and Lee (US20180284803) and Yamanaka(US20210086758).
Regarding claim 4, Chee as modified by Paris and Lee teaches the system of claim 1 wherein controlling the autonomous vehicle according to the second trajectory (Paris [0007] and [0012] disclosing determining if an initial score is below a threshold confidence to move at a relatively slow speed or be stopped “second trajectory”). 
(Paris [0024] disclosing determining a location or coordinates of the pedestrian “object” relative to the autonomous vehicle, which is interpreted as a distance from the autonomous vehicle); 
Chee as modified by Paris and Lee does not teach the operations further comprising: determining a rate of deceleration to stop the autonomous vehicle prior to the location associated with the object; controlling the autonomous vehicle in accordance with the rate of deceleration.
Yamanaka teaches determining a rate of deceleration to stop the autonomous vehicle prior to the location associated with the object([0059] disclosing decelerating the vehicle to make a stop to prevent hitting the object, which is interpreted to mean a rate of deceleration to stop the vehicle prior to the location of the object);
 Controlling the autonomous vehicle in accordance with the rate of deceleration([0059] disclosing controlling the autonomous vehicle to stop by deceleration rate).
Chee as modified by Paris and Lee and Yamanaka are analogous art because they are in the same field of endeavor, object detection and avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chee as modified by Paris and Lee to incorporate the teaching of Yamanaka determining a rate of deceleration to stop the autonomous vehicle prior to the location associated with the object; controlling the in order to avoid a collision with an object.

Regarding claim 18, Chee as modified by Paris and Lee teaches the one or more non-transitory computer-readable media of claim 15, the operations further comprising:
Determining a probability that the object comprises the region of particulate matter(Chee ([0056] disclosing determining that the object is rain “particulate matter”, i.e. 100% probability) ;
Chee as modified by Paris and Lee does not yet teach wherein controlling the vehicle comprises causing the vehicle to travel at a first speed, capturing additional sensor data that represents the object in the environment, determining an updated probability based at least in part on the additional sensor data, causing, based at least in part on the updated probability, the vehicle to accelerate to a second speed, the second speed being greater than the first speed, determining that a distance between the vehicle and the location associated with the object is above a threshold distance.
Paris teaches wherein controlling the vehicle comprises causing the vehicle to travel at a first speed( [0012] disclosing moving at a slow speed “slowing down and tracking the pedestrian “object”, i.e. slowing down and collecting additional sensor data associated with the object); 
( [0012] disclosing moving at a slow speed “slowing down and tracking the pedestrian “object”, i.e. slowing down and collecting additional sensor data associated with the object); 
determining an updated probability based at least in part on the additional sensor data([0007] and [0012] disclosing based on the tracking “additional sensor data” calculating a revised confidence score “updated probability”); and
causing, based at least in part on the updated probability, the vehicle to accelerate to a second speed, the second speed being greater than the first speed([0007] and [0012] disclosing based on the revised score “updated probability” exceeding a threshold to navigate through the intersection. It is understood since the vehicle could have been stopped while updating the score as stated in [0012] that the navigating through the intersection is done at a third trajectory at a third speed greater than the second speed which could have been zero or very low speed).
Chee as modified by Paris and lee and Paris are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chee as modified by Paris and Lee to incorporate the teaching of Paris of wherein controlling the vehicle comprises causing the vehicle to travel at a first speed, capturing additional sensor data that represents the object in the environment, determining an updated probability based at least in part on in order to control the vehicle with high confidence score and avoid obstacles.
Yamanaka teaches determining that a distance between the vehicle and the location associated with the object is above a threshold distance ([0073] disclosing a distance DM2 “threshold distance” from an operator “object”).
Chee as modified by Paris and lee and Yamanaka are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chee as modified by Paris and lee to incorporate the teaching of Yamanaka of determining that a distance between the vehicle and the location associated with the object is above a threshold distance in order to stop the vehicle when an object is detected at a distance less than the threshold distance and avoid collision with the object.

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable by Chee(WO2019112514) in view of Paris(US20180326982) and Lee (US20180284803) and Ozawa(US20190064829).
Regarding claim 5, Chee as modified by Paris and Lee teaches the system of claim 1, wherein the autonomous vehicle is controlled according to the second (Paris [0007] and [0012] disclosing determining if an initial score is below a threshold confidence to move at a relatively slow speed or be stopped “second trajectory”).
Chee as modified by Paris and Lee does not teach the operations further comprising: determining that an area adjacent the autonomous vehicle is unoccupied by other objects; and determining a lateral acceleration associated with a movement of the autonomous vehicle into the area; wherein the second trajectory comprises the lateral acceleration.
Ozawa teaches determining that an area adjacent the autonomous vehicle is unoccupied by other objects([0068] disclosing determining the presence or absence of another vehicle in an adjacent lane, i.e. determining if adjacent area is unoccupied); and
determining a lateral acceleration associated with a movement of the autonomous vehicle into the area([0055] disclosing determining a lateral acceleration for avoiding an object by moving the vehicle along a trajectory to an unoccupied area);
wherein the second trajectory comprises the lateral acceleration([0055] disclosing the trajectory with a lateral acceleration).
Chee as modified by Paris and Lee and Ozawa are analogous art because they are in the same field of endeavor, object detection and avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed in order to avoid a collision with an object in front of the autonomous vehicle.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable by Chee(WO2019112514) in view of Altman(US20210116907) and Lee (US20180284803). 
Regarding claim 6, Chee teaches a method comprising: receiving sensor data captured by a sensor in an environment([0052] LIDAR sensor capturing solid objects and rain particles around an autonomous vehicle); 
determining that the sensor data represents an object in the environment([0052] LIDAR sensor capturing solid objects and rain particles around an autonomous vehicle); 
receiving a probability that the object comprises a region of particulate matter([0056]-[0057] disclosing determining that the object is rain “particulate matter”, i.e. 100% probability based on the lidar sensor and the algorithm and feature detected);
 ([0056]-[0057] disclosing determining that the object is rain “particulate matter”, i.e. 100% probability based on the lidar sensor and the algorithm and feature detected);
and controlling a vehicle based at least in part on the probability([0061] disclosing not stopping or slowing down the autonomous vehicle “first trajectory” when it is determined that the object is rain by the algorithm, i.e. probability is 100%, which is interpreted as controlling the vehicle based at least in part on the probability).
Chee does not teach inputting at least a portion of the sensor data associated with the object into a machine learned model and receiving from the machine learned model a probability. The at least one feature comprising a size or a shape of the object.
Altman discloses inputting at least a portion of the sensor data associated with the object into a machine learned model and receiving from the machine learned model a probability ([0044] disclosing determining a probability of determining a type of object which can be learnt by AI “machine learning” by analyzing sensor output, this is interpreted as inputting a portion of the sensor data associated with the object into a machine learned model. [0053] disclosing using machine learning and probabilities for decision making).
Chee and Altman are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of in order to determine with certainty the type of object on the road and take a decision to avoid an interaction with the object.
Lee teaches the at least one feature comprising a size or a shape of the object ([0037]-[0039] discloses detecting a shape of a vehicle and an extending exhaust gas “particulate matter” to the right of the vehicle. See also [0054] disclosing the shape of a vehicle is close to the shape of an exhaust gas).
Chee and Lee are analogous art because they are in the same field of endeavor, autonomous vehicle object identification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chee to incorporate the teaching of Lee of a the at least one feature comprising a size or a shape of the object in order to not control the vehicle to stop or slow down unnecessarily.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable by Chee(WO2019112514) in view of Altman(US20210116907) and Lee (US20180284803) and Paris(US20180326982).
(Chee [0056] disclosing determining that the object is rain “particulate matter”).
Chee as modified by Altman and Lee does not teach determining that the probability is associated with a first probability stopping the vehicle prior to a location associated with the object; determining that the probability is associated with a second probability and slowing a velocity of the vehicle, wherein the second probability is higher than the first probability; or determining that the probability is associated with a third probability and maintaining the velocity of the vehicle, wherein the third probability is higher than the second probability
Paris teaches determining that the probability is associated with a first probability stopping the vehicle prior to a location associated with the object;
determining that the probability is associated with a second probability and slowing a velocity of the vehicle, wherein the second probability is higher than the first probability; or
determining that the probability is associated with a third probability and maintaining the velocity of the vehicle, wherein the third probability is higher than the second probability([0007] and [0012] disclosing determining if an initial score “first probability is below a threshold confidence to move at a relatively slow speed or be stopped ).
 in order to not control the vehicle to stop or slow down unnecessarily.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable by Chee(WO2019112514) in view of Altman(US20210116907) and Lee (US20180284803) and Paris(US20180326982) and Yamanaka(US20210086758).
Regarding claim 8, Chee as modified by Altman and Lee teaches the method of claim 6. Chee as modified by Altman and Lee does not teach determining a distance between the vehicle and a location associated with the object, wherein controlling the vehicle comprises slowing the vehicle to capture additional sensor data associated with the object and determining that the distance is greater than a threshold distance.
Paris teaches Determining a distance between the vehicle and a location associated with the object( [0024] disclosing determining a location or coordinates of the pedestrian “object” relative to the autonomous vehicle, which is interpreted as a distance from the autonomous vehicle);
( [0012] disclosing moving at a slow speed “slowing down and tracking the pedestrian “object”, i.e. slowing down and collecting additional sensor data associated with the object).
Chee as modified Altman and Lee and Paris are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chee as modified by Altman and Lee to incorporate the teaching of Paris of determining a distance between the vehicle and a location associated with the object, wherein controlling the vehicle comprises slowing the vehicle to capture additional sensor data associated with the object in order to track the object and update the confidence score to control the vehicle to avoid collision with the object.
Yamanaka teaches determining that the distance is greater than a threshold distance([0073] disclosing a distance DM2 “threshold distance” from an operator “object”).
Chee as modified Altman and Lee and Yamanaka are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chee as modified by Altman and Lee to incorporate the teaching of Yamanaka of determining that the distance is greater than in order to stop the vehicle when an object is detected at a distance less than the threshold distance and avoid collision with the object.

Regarding claim 9, Chee as modified by Paris, Altman and Lee and Yamanaka teaches the method of claim 8. Chee as modified by Paris, Altman and Lee and Yamanaka does not yet teach further comprising: determining an updated probability based at least in part on the additional sensor data and increasing a speed of the vehicle based at least in part on the updated probability.
Paris teaches determining an updated probability based at least in part on the additional sensor data([0007] and [0012] disclosing based on the tracking “additional sensor data” calculating a revised confidence score “updated probability”); 
and increasing a speed of the vehicle based at least in part on the updated probability([0007] and [0012] disclosing based on the revised score “updated probability” exceeding a threshold to navigate through the intersection. It is understood since the vehicle could have been stopped while updating the score as stated in [0012] that the navigating through the intersection is done at a third trajectory at a third speed greater than the second speed which could have been zero or very low speed).
Chee as modified by Paris and Lee and Altman and Yamanaka and Paris are analogous art because they are in the same field of endeavor, autonomous vehicle  in order to not stop or slow down the vehicle unnecessarily.

Regarding claim 10, Chee as modified by Altman and Lee teaches The method of claim 6. Chee as modified by Altman and Lee does not teach further comprising: determining that the probability is less than a threshold probability, determining a distance between the vehicle and a location associated with the object, determining a rate of deceleration based at least in part on the distance, wherein controlling the vehicle comprises slowing the vehicle at the rate of deceleration..
Paris teaches determining that the probability is less than a threshold probability( [0007] and [0012] disclosing determining if an initial score is below a threshold confidence “threshold probability”);
determining a distance between the vehicle and a location associated with the object ( [0024] disclosing determining a location or coordinates of the pedestrian “object” relative to the autonomous vehicle, which is interpreted as a distance from the autonomous vehicle);
in order to determine a path to avoid collision with the object.
Yamanaka teaches determining a rate of deceleration based at least in part on the distance([0059] disclosing decelerating the vehicle to make a stop to prevent hitting the object, which is interpreted to mean a rate of deceleration to stop the vehicle prior to the location of the object, which is interpreted as determining the deceleration rate in part of the distance from the object);
wherein controlling the vehicle comprises slowing the vehicle at the rate of deceleration([0059] disclosing controlling the autonomous vehicle to stop by deceleration rate).
Chee as modified by Altman and Lee and Yamanaka are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chee as modified by Altman and Lee to incorporate the teaching of Yamanaka of determining a rate of deceleration based at in order to avoid a collision with an obstacle.

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable by Chee(WO2019112514) in view of Paris(US20180326982) and Lee (US20180284803) and Altman(US20210116907) and Healey(US20150158486).
Regarding claim 11, Chee as modified by Altman and Lee teaches the method of claim 6, further comprising: Chee as modified by Altman and Lee does not teach determining that the probability is less than a threshold probability, determining that the vehicle is occupied by a passenger; and determining a rate of deceleration based at least in part on the passenger, wherein controlling the vehicle comprises slowing the vehicle at the rate of deceleration.
Paris teaches determining that the probability is less than a threshold probability( [0007] and [0012] disclosing determining if an initial score is below a threshold confidence “threshold probability”);
Chee as modified Altman and Lee and Paris are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chee as modified by Altman and Lee to incorporate the teaching of Paris of determining that the probability is less than a in order to control the vehicle based on the probability to stop or continue its trajectory.
Healey teaches determining that the vehicle is occupied by a passenger([0070] and [0080]disclosing driving the vehicle based on driver’s preference, which is interpreted as determining the vehicle is occupied by a passenger); and
determining a rate of deceleration based at least in part on the passenger([0070] and [0080] disclosing determining the deceleration rate based on driver “passenger” preferences),
wherein controlling the vehicle comprises slowing the vehicle at the rate of deceleration([0080] disclosing autonomously slowing the vehicle based on the deceleration rate).
Chee as modified by Altman and Lee and Healey are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chee as modified by Altman and Lee to incorporate the teaching of Healey of determining that the vehicle is occupied by a passenger; and determining a rate of deceleration based at least in part on the passenger, wherein controlling the vehicle comprises slowing the vehicle at the rate of deceleration in order to ensure driver’s comfortability while the vehicle is decelerated.

Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable by Chee(WO2019112514) in view of Altman and Lee (US20180284803) and Paris(US20180326982) and Frazzoli(US9645577).
Regarding claim 12, Chee as modified by Altman and Lee teaches the method of claim 6, wherein controlling the vehicle comprises: determining a first action for the vehicle to take based at least in part on the probability(Chee [0061] disclosing based on the determination that the object is rain “100% probability” to not slow or stop “first action”); 
Chee as modified by Altman and Lee does not teach determining a second action for the vehicle to take based at least in part on the probability, determining a first cost associated with the first action and a second cost associated with the second action; determining that the first cost associated with the first action is less than the second cost associated with the second action; and causing the vehicle to perform the first action based at least in part on the first cost being less than the second cost.
Paris teaches determining a second action for the vehicle to take based at least in part on the probability([0036] disclosing if the confidence score “probability” is above a threshold to resume the path “second action”);
Chee as modified Altman and Lee and Paris are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chee as modified by Altman and Lee to  in order to control the vehicle based on the probability to stop or continue its trajectory.
Frazzoli teaches determining a first cost associated with the first action and a second cost associated with the second action(col 14 lines 1-25 disclosing generating actions for an autonomous vehicle by determining a minimum cost trajectory “action” from many candidate trajectories “at least first and second action”);
determining that the first cost associated with the first action is less than the second cost associated with the second action(col 14 lines 1-25 disclosing choosing the trajectory with the minimum cost, i.e. determining the cost of a first action is less than a cost associated with a second action); and
causing the vehicle to perform the first action based at least in part on the first cost being less than the second cost(col 14 lines 1-25 disclosing the autonomous choosing the trajectory “action” that has the minimum cost, i.e. the action is based in part of the first cost being less than the second cost).
Chee as modified by Altman and Lee and Frazzoli are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chee as modified by Altman and Lee to incorporate the teaching of Frazzoli of determining a first cost associated with the first in order to autonomously drive the vehicle based on the optimal route with the lowest cost.

Regarding claim 13, Chee as modified by Altman and Lee and Paris and Frazzoli teaches the method of claim 12, wherein at least one of the first action or the second action comprises at least one of:
maintaining a trajectory of the vehicle; 
reducing a speed of the vehicle to a pre-determined speed;
 reducing the speed of the vehicle to a dynamically determined speed; stopping the vehicle prior to a location associated with the object; or adjusting a lateral position of the vehicle to avoid the object(Chee [0061] disclosing the action being not stopping or slowing, i.e. maintaining a trajectory of the vehicle).

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable by Chee(WO2019112514) in view of Altman(US20210116907) and Lee (US20180284803) and Paris(US20180326982) and Stanek(US20160207530) and Ozawa(US20190064829).

Paris teaches determining that the probability is less than a threshold probability ([0007] and [0012] disclosing determining if an initial score is below a threshold confidence “probability”); 
determining a first distance between the vehicle and a location associated with the object ([0024] disclosing determining a location or coordinates of the pedestrian “object” relative to the autonomous vehicle, which is interpreted as a distance from the autonomous vehicle); 
Chee as modified Altman and Lee and Paris are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chee as modified by Altman and Lee to incorporate the teaching of Paris of determining that the probability is less than a threshold probability and determining a first distance between the vehicle and a location associated with the object in order to control the vehicle based on the probability and location of an object to stop or continue its trajectory .
([0039] disclosing determining the distance Dmin to stop the vehicle at a deceleration rate); 
and determining that the second distance exceeds the first distance([0039] disclosing the distance from the autonomous vehicle to the target vehicle “first distance” is shorter than the distance needed to stop the autonomous vehicle “second distance),
Chee as modified by Altman and Lee and Stanek are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chee as modified by Altman and Lee to incorporate the teaching of Stanek of determining a second distance for the vehicle to stop at a rate of deceleration and determining that the second distance exceeds the first distance in order to determine an alternative action to avoid colliding with an object.
Ozawa teaches wherein controlling the vehicle comprises adjusting a lateral position of the vehicle to avoid the object([0055] disclosing determining a lateral acceleration for avoiding an object by moving the vehicle along a trajectory).
Chee as modified by Altman and Lee and Ozawa are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the in order to avoid colliding with an obstacle.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable by Chee(WO2019112514) in view of Lee (US20180284803).
Regarding claim 15, Chee teaches One or more non-transitory computer-readable media storing instructions that when executed by one or more processors perform operations comprising:
receiving sensor data captured by a sensor in an environment([0052] LIDAR sensor capturing solid objects and rain particles around an autonomous vehicle);
 determining that the sensor data represents an object in the environment([0052] LIDAR sensor capturing solid objects around an autonomous vehicle); 
determining a probability that the object comprises a region of particulate matter([0056] disclosing determining that the object is rain “particulate matter”, i.e. 100% probability); and
and controlling a vehicle based at least in part on the probability([0061] disclosing not stopping or slowing down the autonomous vehicle “first trajectory” when it is determined that the object is rain by the algorithm, i.e. probability is 100%, which is interpreted as controlling the vehicle based at least in part on the probability).
Chee does not teach wherein the probability that the object comprises the region of particulate matter is determined based at least in part on at least one of a size, shape, track or location associated with the object.
Lee teaches wherein the probability that the object comprises the region of particulate matter is determined based at least in part on at least one of a size, shape, track or location associated with the object([0021] disclosing a probability that object is exhaust gas “particulate matter”. [0037]-[0039] discloses detecting a sensed shape of a vehicle and an extending exhaust gas “particulate matter” to the right of the vehicle. [0054] disclosing the shape of a vehicle is close to the shape of an exhaust gas. See also abstract calculating an misrecognition index “probability” indicating a degree of closeness of a shape of the nearby vehicle to a shape of an exhaust gas based on the nearby vehicle information).
Chee and Lee are analogous art because they are in the same field of endeavor, autonomous vehicle object identification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chee to incorporate the teaching of Lee of wherein the probability that the object comprises the region of particulate matter is determined based at least in part on at least one of a size, shape, track or location associated with the object in order to not control the vehicle to stop or slow down unnecessarily.

Regarding claim 16, Chee as modified by Paris teaches The one or more non-transitory computer-readable media of claim 15, wherein controlling the vehicle comprises maintaining a trajectory associated with the vehicle(Chee [0061] disclosing not stopping or slowing down the autonomous vehicle “first trajectory”, i.e. maintaining a trajectory associated with the vehicle).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable by Chee(WO2019112514) in view of Lee (US20180284803) and Diehl(US10769457).
Regarding claim 17, Chee as modified by Lee teaches the one or more non-transitory computer-readable media of claim 15. Chee as modified by Lee does not teach wherein controlling the vehicle comprises modifying a trajectory associated with the vehicle, modifying the trajectory comprising at least one of:
reducing a speed of the vehicle to a pre-determined speed; 
stopping the vehicle; or
adjusting a lateral position of the vehicle to avoid the object.
Diehl teaches wherein controlling the vehicle comprises modifying a trajectory associated with the vehicle, modifying the trajectory comprising at least one of:

stopping the vehicle; or
adjusting a lateral position of the vehicle to avoid the object (col 10 lines 	25-47 disclosing stopping or changing lane based on the probability).
Chee as modified by Lee and Diehl are analogous art because they are in the same field of endeavor, autonomous vehicle object identification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chee as modified by Lee to incorporate the teaching of Diehl of stopping the vehicle in order to avoid colliding with an object.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Chee(WO2019112514) in view of Lee (US20180284803) and Paris(US20180326982) and Frazzoli(US9645577).
Regarding claim 19, Chee as modified by Lee teaches the one or more non-transitory computer-readable media of claim 15, the operation further comprises: determining a first action for the vehicle to take based at least in part on the probability(Chee [0061] disclosing based on the determination that the object is rain “100% probability” to not slow or stop “first action”); 
Chee as modified by Lee does not teach determining a second action for the vehicle to take based at least in part on the probability, determining a first cost 
Paris teaches determining a second action for the vehicle to take based at least in part on the probability([0036] disclosing if the confidence score “probability” is above a threshold to resume the path “second action”);
Chee as modified by Lee and Paris are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chee as modified by Lee to incorporate the teaching of Paris of determining a second action for the vehicle to take based at least in part on the probability in order to control the vehicle based on the probability to stop or continue its trajectory.
Frazzoli teaches determining a first cost associated with the first action and a second cost associated with the second action(col 14 lines 1-25 disclosing generating actions for an autonomous vehicle by determining a minimum cost trajectory “action” from many candidate trajectories “at least first and second action”);
determining that the first cost associated with the first action is less than the second cost associated with the second action(col 14 lines 1-25 disclosing choosing the trajectory with the minimum cost, i.e. determining the cost of a first action is less than a cost associated with a second action); and
causing the vehicle to perform the first action based at least in part on the first cost being less than the second cost(col 14 lines 1-25 disclosing the autonomous choosing the trajectory “action” that has the minimum cost, i.e. the action is based in part of the first cost being less than the second cost).
Chee as modified by Lee and Frazzoli are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chee as modified by Lee to incorporate the teaching of Frazzoli of determining a first cost associated with the first action and a second cost associated with the second action; determining that the first cost associated with the first action is less than the second cost associated with the second action; and causing the vehicle to perform the first action based at least in part on the first cost being less than the second cost in order to autonomously drive the vehicle based on the optimal route with the lowest cost.

Regarding claim 20, Chee as modified by Lee, Paris and Frazzoli teaches the one or more non-transitory computer-readable media of claim 19, wherein at least one of the first action or the second action comprises at least one of:
maintaining a trajectory of the vehicle; 

 reducing the speed of the vehicle to a dynamically determined speed; 
stopping the vehicle prior to a location(Chee [0061] disclosing not stopping or slowing down the autonomous vehicle “first trajectory”, i.e. maintaining a trajectory associated with the vehicle).

Response to Arguments
Applicant’s arguments filed on 01/18/2021 have been fully considered but are not persuasive. 
In response to applicant’s argument regarding claim 1 that the combination of Chee and Paris does not teach the amended limitation of “a feature comprising at least a shape or size of the object”, applicant’s arguments with respect to claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s argument regarding claim 1 that the cited combination does not teach “performing at least one of: based on a first determination that the probability that the object comprises a region of particulate matter is equal to or greater than a threshold probability, controlling the autonomous vehicle according to a first trajectory or based on a second determination.... controlling the autonomous vehicle  disclosing not stopping or slowing down the autonomous vehicle “first trajectory” when it is determined that the object is rain by the algorithm, i.e. probability is 100%. Paris is relied on for disclosing a control action for an autonomous vehicle based on a probability and not for controlling the vehicle based on a pedestrian path. For instance, Paris teaches to determine an action for the vehicle based on a confidence score [0007] and [0012] disclosing determining if an initial score is below a threshold confidence to move at a relatively slow speed or be stopped “second trajectory”.
In response to applicant’s argument regarding claim 15, applicant’s arguments with respect to claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s argument regarding claim 6 as currently amended, applicant’s arguments with respect to claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 In response to applicant’s arguments regarding claim 6 as previously presented, [0044] of Altman discloses that the AI module may assign a weight to each such parameter, indicating the level of assurance or certainty that it has about this object or representation or parameter or set or subset of such parameters. Then Altman 
In regards to the dependent claims, the current rejection based on the previously presented independent claims remains as deficiencies do not exist in the rejection of the independent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20200042001 disclosing autonomous vehicle decision making based on object classification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 


/Nicholas Kiswanto/Primary Examiner, Art Unit 3664